NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                                  Submitted May 16, 2022*
                                   Decided May 24, 2022

                                          Before

                            MICHAEL S. KANNE, Circuit Judge

                            DAVID F. HAMILTON, Circuit Judge

                            THOMAS L. KIRSCH II, Circuit Judge

No. 21-2761

NATE A. LINDELL,                                Appeal from the United States District
     Plaintiff-Appellant,                       Court for the Eastern District of
                                                Wisconsin.

      v.                                        No. 18-cv-2027

ANTHONY MELI, et al.,                           Lynn Adelman,
    Defendants-Appellees.                       Judge.

                                        ORDER

       Nate Lindell, a Wisconsin prisoner, appeals from the entry of summary
judgment on his claims that prison officials falsely disciplined him in retaliation for
exercising his First Amendment rights and denied him due process in the disciplinary

      *  We have agreed to decide the case without oral argument because the briefs and
record adequately present the facts and legal arguments, and oral argument would not
significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 21-2761                                                                           Page 2

proceedings. The district court concluded that no reasonable jury could find that the
defendants were motivated by retaliation or that Lindell was denied the process he was
due. We affirm.

        Lindell’s suit arises from his stay at the Waupun Correctional Institution in 2013.
He maintains that prison staff there followed a practice of performing inappropriate
strip searches and body-cavity searches on inmates. In August, he helped another
inmate write a grievance about a staff-assisted strip search. One prison guard, he says,
“made an aggressive offer to take [him] for a walk.” Because Lindell was in a
segregation unit, he was not allowed to go for “walks.” And leaving the unit would
require him to be shackled, handcuffed, and strip searched. Based on the guard’s
statement and tone, Lindell suspected that the overture was a concocted excuse to
perform “an abusive/retaliatory staff-assisted strip search.”

        Lindell decided to complain about the guard’s actions via the prison’s hotline for
reporting violations of the Prison Rape Elimination Act (PREA). 34 U.S.C. §§ 30301–
30309. He left a recorded statement that a guard “intended to abuse his authority by
doing a staff-assisted strip search.” A prison staff member retrieved the recording and
summarized Lindell’s call as reporting a “verbal altercation” with a guard, after which,
later that night “the captain took him out of his cell for no reason” with the “intent … to
sexually abuse him.”

        A copy of the report of Lindell’s PREA complaint was provided to the prison’s
security director, Anthony Meli, who initiated an investigation. A PREA investigator,
Bill Searls, determined that the captain on duty on the night in question was Captain
James Olson. Searls tried but was unable to interview Lindell: For privacy reasons the
interview could not take place in front of Lindell’s cell, and Lindell refused to talk to
Searls away from his cell because leaving would subject him to a strip search. Searls
noted Lindell’s refusal in his report and determined that the complaint was unfounded.

       Based on Searls’s report, Meli determined that Lindell’s PREA complaint
violated a Department of Corrections rule prohibiting inmates from lying about staff
members. See Wis. Admin. Code § DOC 303.271 (2013) (forbidding inmates from
making “a false written or oral statement about a staff member which may affect the
integrity, safety, or security of the institution or staff” if the false statement was made
outside the complaint review system). In a conduct report, Meli charged Lindell with
violating this rule.
No. 21-2761                                                                         Page 3

       A disciplinary hearing on the charge ensued. Lindell asked that the recording of
his PREA complaint be played, or a transcript be provided, but he was informed that
the recording no longer was available. (Calls to the PREA hotline routinely were deleted
after being retrieved and summarized.) Lindell submitted a written statement denying
that he ever complained about Captain Olson. Lindell clarified that his complaint
concerned a prison guard, whom he suspected of wanting to sexually abuse him—as
had been the case with other staff members working in the segregation unit. Meli and
another officer testified in person. The hearing officer, Captain John O’Donovan, found
it more likely than not that Lindell had “communicated a false statement about staff in
stating that a captain’s intent in taking him out of a cell was to sexually abuse [him].”
O’Donovan sentenced Lindell to 360 days in disciplinary segregation.

       Lindell sued Meli, O’Donovan, Searls, and others under 42 U.S.C. § 1983 for
violating his rights under the First and Fourteenth Amendments. He argued that Meli
and O’Donovan retaliated against him for exercising his First Amendment right to
make a PREA complaint when they filed a false disciplinary charge and wrongfully
found him guilty. Searls, he added, retaliated against him by requiring him to leave his
cell and submit to a strip search before an interview. Lindell also asserted violations of
his due-process rights in connection with the proceedings, including insufficient
evidence to support the outcome.

        The defendants moved for summary judgment, first, on Lindell’s retaliation
claims, and the court granted the motion. The court concluded that Lindell could not
establish a prima facie case of retaliation because no reasonable jury could find that
Meli and O’Donovan were motivated by retaliation rather than a genuine belief that
Lindell had lied about a staff member removing him from his cell with intent to
sexually abuse him. The court explained that Meli based his conclusion on the summary
of the recorded PREA call, as well as Lindell’s refusal to be interviewed about the
allegations. As for O’Donovan, the court concluded that he was justified to find Lindell
guilty based on the frivolousness of his PREA complaint (“so clearly lacked merit”) and
Lindell’s failure to present evidence suggesting that anyone removed him from his cell
in order to sexually abuse him. Further, Searls had “objectively legitimate reasons” for
insisting that Lindell be interviewed away from his cell—for example, preventing other
inmates from overhearing the interview.

       The defendants later moved for summary judgment on Lindell’s due-process
claims, and the court granted this motion as well. The court concluded that the outcome
of the disciplinary proceedings was supported by “some evidence.” The court pointed
No. 21-2761                                                                          Page 4

to the summary of Lindell’s PREA call, which described Lindell’s accusation that “the
captain” removed him from his cell to sexually abuse him; to evidence that Olson was
the captain on duty that evening; to Lindell’s written statement that his accusation was
directed at a guard, not Olson; to Lindell’s failure to provide any evidence to support
his accusation; and to Lindell’s refusal to be interviewed.

        On appeal, Lindell first argues that the court erroneously concluded he failed to
establish a prima facie case of retaliation against Meli, O’Donovan, and Searls. To make
such a case, Lindell needed evidence that he engaged in protected First Amendment
activity that was at least a motivating factor in the defendants’ decision to take a
retaliatory action. Douglas v. Reeves, 964 F.3d 643, 646 (7th Cir. 2020). With regard to
Meli and O’Donovan, Lindell urges that the PREA call necessarily was a motivating
factor in their actions because it sparked the disciplinary proceedings. Lindell further
challenges the sufficiency of their evidence to conclude he was lying, given that they
had not heard the PREA call, and the written summary of the call inaccurately reported
that he had accused “the captain” instead of a guard.

       The district court appropriately entered summary judgment for Meli and
O’Donovan on Lindell’s retaliation claim because he introduced no evidence that
protected First Amendment activity motivated their decisions to initiate and impose
discipline. Although making a PREA complaint may be constitutionally protected
activity, lying about correctional staff is not. See Hasan v. U.S. Dep’t of Lab., 400 F.3d
1001, 1005 (7th Cir. 2005). Lindell’s claim fails because Meli and O’Donovan “presented
uncontradicted evidence that they punished him not because he tried to exercise free
speech but because his accusation was a lie.” Id. (affirming summary judgment for
prison staff who disciplined prisoner for filing grievance that falsely accused guard of
having tampered with his typewriter). Meli and O’Donovan had no reason to disbelieve
the summary of Lindell’s PREA call or Searls’s report, which characterized Lindell (1) as
accusing the captain of taking him out of his cell to sexually abuse him and then (2)
refusing to support that accusation through an interview with investigators. That the
call summary may have been inaccurate does not raise a fact question about Meli’s or
O’Donovan’s true motive.

        As for his retaliation claim against Searls, Lindell argues that the district court
wrongly assumed that Searls had legitimate reasons for insisting that he leave the unit
to be interviewed, and thereby endure a strip search. But Searls introduced evidence
that privacy concerns justified the need for the interview to be conducted away from
Lindell’s cell. Lindell speculates that Searls’s real motive was retaliation, but speculation
No. 21-2761                                                                        Page 5

about retaliatory motives cannot create a genuine issue of material fact. See Devbrow v.
Gallegos, 735 F.3d 584, 588 (7th Cir. 2013).

      Lindell also argues that the district court erroneously entered summary
judgment on his due-process claim that there was insufficient evidence to support the
outcome of the disciplinary proceedings. He again largely relies on the absence of a
recording of his call and asserts that the inaccurate summary was unreliable hearsay.

       In his reply brief, Lindell argues that a new development in his disciplinary case
undermines the district court’s determination that “some evidence” supported the
outcome of his disciplinary proceedings. In March 2022, while this appeal was pending,
the warden of Waupun resolved in Lindell’s favor his long-delayed appeal of the
disciplinary charges. The warden reversed the hearing officer’s decision, finding:

       The report fails to meet any standard of evidence that would establish a
       preponderance of evidence that the violation occurred. A statement
       reported by the author that investigators deemed Lindell’s claim as
       “unfounded” does not constitute evidence. No other statements or
       evidence are presented for consideration.

        Ordinarily, we do not consider documents that were not presented to the district
court to be part of the record on appeal. See Midwest Fence Corp. v. United States Dep’t of
Transportation, 840 F.3d 932, 946 (7th Cir. 2016); but see Brown v. Watters, 599 F.3d 602,
604 n.1 (7th Cir. 2010) (supplementing record on appeal with materials not before the
district court “in order to properly review” due process challenges). Even if we consider
the new documents, though, the warden’s ruling does not affect our analysis. The
warden was applying a preponderance-of-the-evidence standard, but we affirm prison
disciplinary decisions if they are supported by “some evidence.” Superintendent, Mass.
Corr. Inst., Walpole v. Hill, 472 U.S. 445, 455 (1985); McPherson v. McBride, 188 F.3d 784,
786 (7th Cir. 1999) (describing “some evidence” as a “less exacting” standard than
preponderance of the evidence). The evidence here was enough to clear that low bar:
the written summary of Lindell’s PREA call, his refusal to be interviewed, and his
failure to introduce any evidence to support his accusation. The warden’s reversal thus
does not establish that the proceedings were constitutionally deficient.

       We close by briefly addressing several of Lindell’s procedural arguments. He
challenges, for instance, the denial of his motion to compel the defendants to produce
documents related to other inmates who were disciplined after filing PREA complaints.
No. 21-2761                                                                         Page 6

But the district court acted within its discretion in ruling that the requested documents
were insufficiently relevant to Lindell’s claims and would violate other inmates’
confidentiality. See Allen-Noll v. Madison Area Tech. Coll., 969 F.3d 343, 350–51 (7th Cir.
2020). Lindell next argues that the district court improperly denied his request for an
extension of time—based on a lockdown caused by the COVID-19 pandemic—to file a
motion for summary judgment. See FED. R. CIV. P. 6(b)(1)(B). But the court appropriately
exercised its discretion to deny this motion because Lindell had not sought an extension
until after the deadline, nor did he provide any reason that would establish excusable
neglect. See Bowman v. Korte, 962 F.3d 995, 997–98 (7th Cir. 2020).

                                                                               AFFIRMED